DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and corresponding arguments, filed 10/19/2020, have been reviewed and considered.  Claim 1 has been amended and therefore, claims 1, 3 and 6-8 are currently pending.   
Based on the 35 U.S.C. 112(a) and (b) rejections of the previous Office Action, the applicant replaced “consists of” with “comprising” relating to the structure of the hook (lines 13-17 of claim 1).  Accordingly, the 35 U.S.C. 112(a) and (b) rejections have been overcome.  
Applicant’s amendment to independent claim 1 is considered sufficient in overcoming the prior art rejections of the previous Office Action because LI (US D737,581) fails to disclose each of the first and second sidewalls extending “at least in part linearly between a first end and a second end” and because WEI (D667,644) fails to disclose the hook receptacle “having a protrusion extending at an apex of a top surface of the third upper portion toward the hook”.  The following further elaborates regarding the amendment and arguments as presented by the applicant: 
Based on the 35 U.S.C. 103 rejections of the previous Office Action, the applicant amendment independent claim 1 to include that the base of the hanger body 
Firstly, regarding the recitation that the base “is devoid of any surface ornamentation”, please note that the base of the hanger body of both WEI (D667,644) and LI (US D737,581) are devoid any surface ornamentation as claimed.  In relation to WEI, no surface ornamentation is shown within figures 1-7 thereof.  Note that nowhere does it state that the shading of the hanger of WEI is representative of any type of surface “ornamentation”.  Additionally, note that “ornamentation” is defined as “things added to something to provide decoration” (Dicitonary.com).  Figures 1-7 of LI clearly show a non-slip element on the surface of the pants bar thereof in order to prevent clothing from falling off the hanger.  A non-slip element would not be considered “ornamentation” as claimed because the element has a functional purpose other than decoration.  Accordingly, applicant’s addition that the base “is devoid of any surface ornamentation” fails to overcome the prior art rejections of the previous Office Action. 
Secondly, regarding the recitation that each of the first and second sidewalls extend “at least in part linearly between a first end and a second end thereof”, LI appears to fail to disclose such structure.  However, WEI discloses that each of the first and second sidewalls extend at least in part linearly between a first end and a second end thereof as shown in figures 1 and 2 and as addressed within the prior art rejection 
Thirdly, it is unclear how the prior art fails to disclose the third upper portion being curved “at both a top surface and a bottom surface thereof” as argued.  Figures 1 and 2 of LI and figures 1 and 2 of WEI clearly show the respective third upper portion being curved at both a top surface and a bottom surface thereof.  
Lastly, as related to the applicant’s amendment, WEI fails to disclose a protrusion extending at an apex of a top surface of the third portion as claimed; however LI discloses such a structure as shown in figures 1 and 2 thereof.
Regarding the applicant’s arguments attacking the combination of references in relation to the body of the hanger being clear, please note the examiner’s previous response to such arguments within each of the Office Actions dated 4/17/2020, 7/25/2019, 10/19/2018 and 3/22/2018. Note that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
This Office Action is considered a Final Rejection.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (U.S. D737,581) in view of GOULDSON (U.S. Patent 6,196,430) and in further view of PRESSER (US 2013/0112721).
Regarding claims 1, 3, 6 and 7, LI discloses a hanger comprising a body (Figures 1 and 2) including a base (B; refer to figure below) that is devoid of any surface ornamentation (note that non-slip material is not considered “ornamentation) that extends between a first end and a second end, a first sidewall (FS; refer to figure below) that is contiguous to and extends at a first angle from the first end of the base and a second sidewall (SS; refer to figure below) that is contiguous to and extends at a second angle from the second end of the base toward the first sidewall, a first upper portion (FU; refer to figure below) that extends contiguous to and at a third angle from the first sidewall, a second upper portion (SU; refer to the figure below) that extends contiguous to and at a fourth angle from the second sidewall toward the first upper portion and a third upper portion (TU; refer to figure below), devoid of an opening therein exclusive of a hook receptacle, that is curved at both a top surface and a bottom surface thereof and extends between the first upper portion and the second upper portion to form a seamless, unitary, continuously extending element (Figures 1 and 2). 
GOULDSON teaches a hanger being completely clear (formed of styrene; polystyrene) in order to allow maximum display of the garment(s) hung therefrom (Col. 8, Lines 5-8).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hanger body of LI as being completely clear (made from plastic/polymeric material), in light of the teachings of GOULDSON, in order to allow maximum display of the garment(s) hung therefrom.  
Additionally, LI fails to disclose the thickness of the hanger body being about 0.19 inches.  It is old and known in the art that hangers can come in a wide range of thicknesses from about .05 inches (i.e. thin) to a few inches (i.e. thick) depending on the clothing hung therefrom (heavy jackets, suits, intimate apparel, etc.) and the purpose of the hanger (thin: cheaper to produce by using only a little amount of material, takes up less space for storage and transportation) (thick: very strong and supports clothing in a way that prevents deformation thereof) (please note references cited on previous PTO-892 for support).  Additionally, it has been held that determining an optimum size of a component is generally recognized as being within the level of ordinary skill in the art.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hanger body (at least a portion thereof) of LI with a thickness of about 0.19 inches in order to produce a hanger that is strong yet cost efficient.  


    PNG
    media_image1.png
    590
    949
    media_image1.png
    Greyscale

Regarding claim 8, LI in view of GOULDSON fails to disclose the clear plastic hanger body being an acrylic material.  Note that GOULSDON discloses the use of a styrene material.  Using an acrylic material for a hanger body is considered old and known in the art (for support please note US 2010/0288799, US 20100193552 and US 5,947,349 on the previously attached PTO-892).  One with ordinary skill in the art knows that acrylics are less prone to breaking and yellowing than a styrene material.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hanger body of LI in view of GOULDSON from an acrylic material because such is considered old and known in the art wherein acrylics are less prone to breaking and yellowing.   

Claims 1, 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEI (U.S. D667,644) in view of GOULDSON (U.S. Patent 6,196,430), in view of XIE (US 2013/0228598 A1) and in further view of PRESSER (US 2013/0112721).
Regarding claims 1, 3, 6 and 7, WEI discloses a hanger comprising a body (Figures 1 and 2) including a base (B; refer to figure below) that is devoid of any surface nearly straight line”.  For future reference please note that the linear extending nature of the sidewalls appears to be a mere design configuration as discussed in the previous prior art rejection.  Additionally for future reference (also as discussed within the previous prior art rejection), note that PRESSER (US 2013/0112721) discloses sidewalls with a linear configuration as shown in figure 1 thereof.  WEI discloses a first upper portion (FU; refer to figure below) that extends contiguous to and at a third angle from the first sidewall, a second upper portion (SU; refer to the figure below) that extends contiguous to and at a fourth angle from the second sidewall toward the first upper portion and a third upper portion (TU; refer to figure below), devoid of an opening therein exclusive of a hook receptacle, that is curved at both a top surface and a bottom surface thereof and extends between the first upper portion and the second upper portion to form a seamless, unitary, continuously extending element (Figures 1 and 2).  WEI further discloses a hook (H; refer to the 
GOULDSON teaches a hanger being completely clear (formed of styrene; polystyrene) in order to allow maximum display of the garment(s) hung therefrom (Col. 8, Lines 5-8).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hanger body of WEI as being completely clear (made from plastic/polymeric material), in light of the teachings of GOULDSON, in order to allow maximum display of the garment(s) hung therefrom.  
Additionally, WEI fails to disclose the thickness of the hanger body being about 0.19 inches.  It is old and known in the art that hangers can come in a wide range of thicknesses from about .05 inches (i.e. thin) to a few inches (i.e. thick) depending on the clothing hung therefrom (heavy jackets, suits, intimate apparel, etc.) and the purpose of the hanger (thin: cheaper to produce by using only a little amount of material, takes up less space for storage and transportation) (thick: very strong and supports clothing in a way that prevents deformation thereof) (please note references cited on previous PTO-892 for support).  Additionally, it has been held that determining an optimum size of a component is generally recognized as being within the level of ordinary skill in the art.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hanger body (at least a portion 
WEI further fails to disclose a depression on both the first upper portion and the second upper portion of the hanger. XIE discloses a hanger (100) comprising first and second upper portions (124, 126), each upper portion having a depression (shown in figures 1 and 2) as claimed by the applicant.  One with ordinary skill in the art can see that the depressions of XIE are beneficial in order to allow the hanger to easily and securely hold a garment with straps. Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided both the first upper portion and second upper portion of WEI each with a single depression, in light of the teachings of XIE, in order to allow the hanger to easily and securely hold a garment with straps.
WEI further fails to disclose the hook receptacle having a protrusion extending at an apex of a top surface of the third upper portion toward the hook.  PRESSER discloses a hook receptacle (123) having a protrusion extending at an apex of a top surface of a third upper portion toward the hook wherein one with ordinary skill in the art can see that such a configuration is beneficial in providing additional strength/support to the base of a hook wherein it connects with the hanger body (Fig. 1).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hook receptacle of WEI with a protrusion extending at an apex of a top surface of the third upper portion toward the hook, in light of the teachings of PRESSER, in order to provide additional strength/support to the base of a hook wherein it connects with the hanger body.   

    PNG
    media_image2.png
    532
    1048
    media_image2.png
    Greyscale

Regarding claim 8, WEI in view of GOULDSON and in further view of XIE fails to disclose the clear plastic hanger body being an acrylic material.  Note that GOULSDON discloses the use of a styrene material.  Using an acrylic material for a hanger body is considered old and known in the art (for support please note US 2010/0288799, US 20100193552 and US 5,947,349 on the previously attached PTO-892).  One with ordinary skill in the art knows that acrylics are less prone to breaking and yellowing than a styrene material.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hanger body of WEI in view of GOULDSON and in further view of XIE from an acrylic material because such is considered old and known in the art wherein acrylics are less prone to breaking and yellowing.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732